Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Emtec, Inc. (the Company) on Form 10-Q for the period ending May 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Dinesh R. Desai, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Dinesh R. Desai Chief Executive Officer July 16, 2007
